Citation Nr: 0205916	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-17 687A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.  

2.  Entitlement to service connection for dilated congestive 
myopathy with congestive heart failure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1976 to July 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  In that rating decision, the 
RO denied entitlement to service connection for dilated 
congestive myopathy with congestive heart failure and 
determined that the veteran had not submitted new and 
material evidence that would serve to reopen his claim of 
entitlement to service connection for hypertension.  

In a decision dated in May 2001 the Board concluded that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for hypertension.  The 
Board remanded the claim of entitlement to service connection 
for dilated congestive myopathy with congestive heart failure 
to the RO for additional development.  The RO returned the 
claims file to the Board in May 2002.  

As will be explained below, the Board was informed in may 
2002 that the veteran died in November 1999.


FINDINGS OF FACT

1.  In its October 1997 rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen the veteran's previously denied claim of entitlement 
to service connection for hypertension; in the same rating 
decision, the RO denied entitlement to service connection for 
dilated congestive myopathy with congestive heart failure.  

2.  The Board issued a decision in May 2001 in which it 
concluded that new and material evidence had not been 
received since the prior final denial of the claim for 
service connection for hypertension; the Board denied 
reopening of the claim.  In the same decision, the Board 
remanded the claim of entitlement to service connection for 
dilated congestive myopathy with congestive heart failure to 
the RO for further development.  

3.  In May 2002, upon transfer of the case to the Board from 
the RO, the Board learned that the veteran had died in 
November 1999.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, which occurred prior 
to the date of the Board's May 2001 decision, the Board had 
no jurisdiction to adjudicate whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for hypertension, nor did 
it have jurisdiction to remand the issue of entitlement to 
service connection for dilated congestive myopathy with 
congestive heart failure; the May 2001 decision and remand by 
the Board are vacated.  38 U.S.C.A. § 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1302 (2001).  

2.  The October 1997 RO rating decision, which addressed the 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
hypertension and the issue of entitlement to service 
connection for dilated congestive myopathy with congestive 
heart failure, is vacated.  The appeal is dismissed.  
Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board issued a decision in May 2001 in which it denied 
reopening of the veteran's claim of entitlement to service 
connection for hypertension and remanded the claim of 
entitlement to service connection for dilated congestive 
myopathy with congestive heart failure to the RO for further 
development.  

In July 2001, the veteran's daughter applied for VA death 
benefits.  In her application, she informed the RO that the 
veteran had died in November 1999.  A copy of the Certificate 
of Death has been associated with the veteran's VA claims 
folder.  For reasons which are not apparent on the record, 
only recently, in May 2002, did the Board learn that the 
veteran died in November 1999.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As the veteran 
had died before the Board issued its decision, the Board had 
no jurisdiction to adjudicate the veteran's claim concerning 
whether new and material has been presented to reopen the 
claim of entitlement to service connection for hypertension, 
nor did it have jurisdiction to pursue development of the 
claim of entitlement to service connection for dilated 
congestive myopathy with congestive heart failure.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).  

In Landicho, the United Stated Court of Veterans Appeals, now 
the United States Court of Appeals for Veterans Claims, (the 
Court) held that when a claimant dies during the course of an 
appeal, the appropriate remedy is to vacate the Board's 
decision and dismiss the appeal.  The Court further held that 
this would have the legal effect of nullifying the pervious 
merits adjudications by the RO (i.e., causes the underlying 
RO decision to be vacated as well), because the RO decisions 
are subsumed in the decision by the Board.  38 C.F.R. 
§ 20.1104 (2001); see e.g., Smith, 10 Vet. App. at 333-34; 
Yoma v. Brown, 8 Vet. App. 298 (1995).  

The vacatur of the Board decision and dismissal of this 
appeal on these grounds ensures that the decision by the 
Board and the underlying decisions by the RO have no 
preclusive effect in the adjudication of any accrued benefits 
claims derived from the veteran's entitlements, and which may 
ensue in the future.  Therefore, consistent with the Court's 
reasoning set forth in Landicho, the Board will vacate its 
May 2001 decision and remand.  The Board further concludes 
that the RO must vacate the October 1997 rating decision upon 
which this case was premised.  


ORDER

The May 2001 Board decision and remand are vacated.  The RO 
is directed to vacate its October 1997 rating decision 
regarding the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for hypertension and the claim of entitlement to 
service connection for dilated congestive myopathy with 
congestive heart failure.  The appeal is dismissed.


		
              Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



